CONTRAT DE CESSION TOTALE DES PERMIS D'EXPLOITATION
N°21, 2594 ET 2595 Es

o3/0% [Ro 4
A

ENTRE : Ar A?

1) SOCIETE AURIFERE DU KIVU ET DU MANIEMA, en sigle. «S IMA SA»,

immatriculée au Registre de Commerce et du Crédit Mobilier de Kinshasa Sdus le numéro
CD/KIN/RCCM/14-B-5785, Numéro d’Identification Nationale : K30899W et dont le
siège social est sis 316, Avenue Lieutenant-Colonel LUKUSA, à Kinshasa/Gombe,
représentée aux fins des présents statuts par Messieurs Fidèle BASEMENANE KASONGO
et Lazare KANSILEMBO NGUMBI, respectivement Directeur Général et Directeur
Financier, ci-après dénommée « Cédante », d’une part ;

ET

2) KALIMA MINING COMPANY, en sigle KMC SA, immatriculé au Registre de
Commerce et du Crédit Mobilier de Kinshasa sous le numéro CD/KING/RCCM/20-B-
02736, Numéro d’Identification Nationale : 01-B0500-N71051Q et dont le siège social est
sis 316, Avenue Lieutenant-Colonel LUKUSA, à Kinshasa/Gombe, représentée aux fins
des présents statuts par Monsieur HE ZHI FEI, ci-après dénommée « Cessionnaire Éy
d’autre part ;

APRES AVOIR PREALABLEMENT EXPOSE QUE :

La Cédante est titulaire des Permis d’Exploitation numéros 21, 2594 et 2595 situés dans le
territoire de Pangi, Province du Maniema, et dont les copies des Arrêtés ministériels de
renouvellement, des Certificats de recherches, des Coordonnées géographiques et des Extraits
des cartes de retombe minière sont en annexe.

La Cessionnaire est éligible aux droits miniers, conformément aux dispositions de la loi
n°007/2002 du 11 juillet 2002 telle que modifiée et complétée par la loi n°18/001 du 9 mars
2018 portant Code Minier ;

Les deux parties s’engagent à respecter les dispositions des articles 182, 182 bis et 184 du Code
minier et celles de contrat de joint-venture entre la SAKIMA SA et la Société Stone Mining

Company ;
EN FOI DE QUOI, IL A ETE CONVENU ET ARRETE CE QUI SUIT :

Article 1 : Objet du Contrat

La Cédante cède à la Cessionnaire, de manière définitive et irrévocable, sous toutes les garanties
de fait et de droit, les Permis d'Exploitation numéros 21, 2594 et 259%/comprenant dont les
coordonnées en annexe et ce, conformément aux dispositions des articles/182, 182 bis et 184 du

Code Minier. ce
1 S
Page 2 - Contrat de cession PE SAKIMA SA - KMC SA

Article 2 : Obligations de la Cessionnaire

La Cessionnaire s’engage d’assumer toutes les obligations de la Cédante découlant des Permis
d'Exploitation en cause vis-à-vis de l’Etat, conformément aux prescrits de l’article 182 du Code
Minier.

Article 3 : Prix de la cession

La présente Cession est consentie, d’une part, par le paiement de « pas de porte» dont un
acompte de 500.000 USD (Dollars Américains Cinq cents mille), et d’autre part, par
l'acquisition de la Cédante de 30 % des actions non diluables dans la société KMC SA.

Article 4 : Effets de la cession

A dater de la signature du contrat de cession, la Cessionnaire deviendra titulaire des Permis
d'exploitation découlant intégralement des Permis ci-haut identifiés, conformément au droit
commun sur la cession, sans préjudice de l’application des dispositions de l’article 186 du Code
et des articles 374 à 380 du Règlement Minier, tels que révisés à ce jour.

Article 5 : Enregistrement de la cession

La Cédante et la Cessionnaire s'engagent à satisfaire aux exigences légales relatives à
l'enregistrement de la présente cession qui se fait à leur diligence ou de l’une d’entre elles, telles
qu'organisées dans les dispositions des Code et Règlement Miniers.

Article 6 : Règlement des Différends

Les litiges ou différends qui pourront naître relativement à l’interprétation ou à l’exécution du
présent contrat seront réglés à l’amiable par les parties.

En cas d’échec du règlement amiable dans les trente jours (30) qui suivent la notification du

litige ou du différend à l’une des parties par la partie la plus diligente, les Cours et Tribunaux de
la Ville de Kinshasa seront seuls compétents pour statuer sur le litige ou le différend.

Fait à Kinshasa, le 19 Février 2021 en quatre exemplaires, chacune des parties reconnaissant
avoir reçu un original et les deux autres pour les formalités administratives.

Pour la Cessionnaire Pour la Cédante

HE ZHI FEI

Directeur Der
AU . |
/ / Ÿ Fidèle BASEMENAKE KASONGO

Directeur Gén

